Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Response to Arguments
Applicant's arguments filed 6/16/2020 have been fully considered but they are not persuasive.
In re pages 8-11, 14-17 and 20-23, applicants argue with respect to claims 1, 10 and 19 that the prior art of Kleinert fails to teach the limitations of “deactivating the image system to cease capturing of images of the rear seats of the vehicle, wherein deactivating of the image system occurs when the vehicle is determined to be taken out of a park transmission mode
In response, the examiner respectfully disagrees. Firstly, as indicated by the applicants, the camera system in Kleinert is turned on during the two events of an ignition-on and/or ignition-off event. When closely inspecting Fig. 4, the following steps occurs in sequence, in step 110, the IGN(+) is determined, at which point the camera images the rear seat, followed by the disabling of the display device (which displays the live image from the camera) in step 112. Immediately after step 112, the next step is to detect the IGN(-) event in step 114, which once again causes the camera to be triggered to take images of the rear seat and display it on the display device. Therefore, if steps 110 and 114 both turn on the camera to take images, then the only step in between 110 and 112, when the display system is turned off, would also stop imaging the rear seat. Therefore, it is clear that in following the sequence of steps 110 to 112 and 114, the imaging system is indeed turn off along with the live display of the camera images on the display system in order for it to be turned on again in step 114. Additionally, it appears that the cameras of Kleinert do not perform any recording or storing of the images, and that the image or images captured by the camera is used for an immediate display, akin to a live display. Therefore, when the display is turned off the camera need not be capturing any further images and is therefore, de facto, deactivated. While applicants argue the examiner’s position is speculative in pages 10-11, it is the examiner’s position that if the display device is turned off, there’s no need for the camera to be capturing images. Kleinert’s system does not provide any other teachings for the use of the camera than to take images when the ignition is turned off and turned on, therefore, one of ordinary skill in the art would rightfully conclude that the imaging system would be turned off when the display device is turned off too. 
Argument in re pages 11-12, 17-18 and 23-24, regarding new limitations to independent claims 1, 10 and 19 are moot in view of the new grounds of rejection discussed in the rejections below. 
Argument in re pages 13-14 and 19-20 regarding new limitations to claims 6 and 15 are moot in view of the new grounds of rejection discussed in the rejections below. 
In re pages 12-13 and 18-19, applicants argue with respect to claims 3 and 12 that the prior art of Kleinert fails to teach the limitations of “deactivating the image system to cease the determination of the presence of the at least one rear seat passenger when at least one of: the vehicle is determined to be taken out of a park transmission mode and the vehicle is in a state of movement” because Kleinert’s system disabling the display does not meet the claimed deactivating the image system. Applicants also argue that disabling the display device would prevent the notifications displayed to the user prior to the driver exiting the vehicle.
In response, the examiner respectfully disagrees. Firstly, as indicated by the applicants, the camera system in Kleinert is turned on during the two events of an ignition-on and/or ignition-off event. When closely inspecting Fig. 4, the following steps occurs in sequence, in step 110, the IGN(+) is determined, at which point the camera images the rear seat, followed by the disabling of the display device (which displays the live image from the camera) in step 112. It appears that the teaching of disabling of the display device here is taught directly from the specification of Kleinert and is not intended to be misconstrued as a permanent disabling of the display device. The disabling appears to be temporary since the display device is needed to display all the other status/information of the vehicle, like a typical vehicle’s dashboard would, and also . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 10 and 19, examiner has searched the applicant’s specification for support, and the closest part that discusses “the detection indication flag” being “stored” is with respect to step 420 in Fig. 4A and its supporting disclosure. The support here is that the flag is stored after the vehicle has been stopped for a predetermined amount of time and the camera system has been reactivated to determine the presence of rear passengers. The correct support appears to what is st enablement requirement issues, the examiner has rejected it as claimed. Attention is directed to the prior art rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-10, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert et al. (US 2016/0144781) in view of Dulin et al. (US 2002/0161501) and further in view of Aoyagi et al. (US 2018/0265020).
Regarding claim 10, Kleinert teaches a system for removing false positives during determination of a presence of at least one rear seat passenger of a vehicle (Fig. 1 teaches a system), comprising:
a memory storing instructions when executed by a processor cause the processor (paragraphs 21-22 teaches a memory and controller for executing a method using the software) to:
activate an image system to capture images of rear seats of the vehicle to determine the presence of the at least one rear seat passenger (Fig. 4 and paragraphs 28-31 teaches wherein an image system is activated to capture images of the rear seat 
deactivate the image system to cease capturing images of the rear seats of the vehicle, wherein deactivating of the image system occurs when the vehicle is determined to be taken out of a park transmission mode (Fig. 4 and paragraph 32 teaches wherein the image system is deactivated once the vehicle is in gear, meaning it is out of park);
reactivate the image system to capture images of the rear seats of the vehicle to determine the presence of the at least one rear seat passenger, (Fig. 4 and paragraph 33-35 teaches wherein the image system is once again reactivated when the vehicle stops for a period of time related to an ignition off event to determine the presence of rear seat passengers. Additionally, paragraphs 39-42 teaches various other functions that takes place after the image system is reactivated to aid in the further detection of passengers using door latch and seat belt latch conditions noted during the trip); and
	present a user interface notification that includes a video feed of the rear seats of the vehicle based on the determined presence of the at least one rear seat passenger based on an analysis of the detection indication data flag (Fig. 4 and paragraphs 35 teaches display of the rear seats captured via camera 40 in response to the image system being reactivated to determine rear seat passengers. The stored flag is checked to see whether the flag was set prior in step 116).
However, although Kleinert teaches the ability to reactivate the image system to capture images, fails to explicitly teach “wherein reactivating the image system occurs as the vehicle continues to be out of the park transmission mode”.
In an analogous art, Dulin teaches a similar vehicle occupancy detecting system. Firstly to meet the “stopped for a predetermined period of time” aspect of the limitation, paragraph 22-23 teaches, wherein when a vehicle at rest (stopped) condition is detected, the AOS system can be polled for data. Paragraph 48 teaches wherein the AOS system utilizes video sensors to detect occupants in the vehicle. Furthermore, to meet the aspect of the “vehicle continues to be out of the park transmission mode”, paragraphs 22-23 is once again cited and furthermore, Fig. 2 teaches after a vehicle is started and already moving (first time with a yes through step 88), the flowchart repeats at 82 wherein the vehicle is determined to be not moving (no through step 88), which coincides with the vehicle at rest determination in paragraphs 22 and 23. Therefore, in considering the citations together, it is clear that Dulin teaches that an occupancy detector with the use of cameras occurs after a predetermined amount of time after the vehicle is out of parked mode.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dulin into the system of Kleinert such that the ability to activate the camera system of Kleinert utilizes the vehicle at rest condition to determine whether there are passengers in the vehicle, because said incorporation allows for the benefit of improving safety for passengers in the vehicle (paragraphs 8-11).
However, while Kleinert and Dulin teaches the claimed as discussed above, fails to explicitly teach, however, Aoyagi teaches the claimed “wherein a detection indication 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Aoyagi into the proposed combination of Kleinert and Dulin because said incorporation allows for the benefit of improving the accuracy of a vehicle occupant detection system (Aoyagi: paragraph 44).
Additionally, Aoyagi while teaching that the ACC power supply is turned off would mean that the vehicle would be placed in a park transmission and turned off, fails to explicitly teach that aspect. Furthermore, Aoyagi’s system is also specific towards the camera system being used for the driver. A person of ordinary skill in the art at the time of filing of the application would have found it reasonable to teach that in order to turn off a vehicle, the vehicle would first need to be placed in a park transmission mode and would have also found it reasonable to utilize the camera system of Aoyagi in the proposed combination of Kleinert and Dulin to detect rear passengers, especially since Dulin’s system is already towards using a camera system for determining rear passengers, because the techniques to place a vehicle in park (as a part of turning the ACC off) and to use the flag setting ability on rear passengers as well, would have been obvious to try because of the finite number of ways to turn off the vehicle and the number of transmission gears available and also because the improvements would yield predictable results because it would result in an improved system. 
Regarding claim 12, Kleinert teaches the claimed wherein deactivating the image system includes ceasing the determination of the presence at least one rear seat passenger when at least one of: the vehicle is taken out of the park transmission mode and the vehicle is in a state of movement (Fig. 4 and paragraph 32 teaches wherein the image system is deactivated once the vehicle is in gear, meaning it is out of park).
Regarding claim 14, Dulin teaches the claimed further including storing a detection indication data flag when the presence of the at least one rear passenger is detected within the vehicle, wherein the detection indication data flag includes at least one determined location of the at least one rear seat passenger within the vehicle (Paragraph 52 teaches wherein AOS system maintains a history database that anticipates that for each passenger seat, there’s a history database that stores an empty state condition and whether the seats are occupied. Therefore, since each passenger seat has a data set associated with it in the database, the data flag also accounts for the location of each of the seats, including the ones in the rear seats, such as for forward facing infant seat and rear facing seats as a specific example).
Regarding claim 15, Kleinert and Aoyagi teaches the claimed wherein presenting the user interface notification includes accessing the detection indication data flag (Fig. 4 and paragraphs 35 teaches display of the rear seats captured via camera 40 in response to the image system being reactivated to determine rear seat passengers. The stored flag is checked to see whether the flag was set prior in step 116) and analyzing the detection indication data flag and determining that the at least one rear seat passenger is determined to be present within the vehicle (Fig. 4, steps 116 to 118 to 119 to 122 and paragraphs 34-40 wherein based on the flag in step 116, a 
Additionally, because Kleinert teaches that the IGN – event has taken place, which would generally mean that the vehicle would be placed in a park transmission and turned off, fails to explicitly teach that aspect. A person of ordinary skill in the art at the time of filing of the application would have found it reasonable to teach that in order to turn off a vehicle, the vehicle would first need to be placed in a park transmission mode because the techniques to place a vehicle in park (as a part of turning the IGN - off) would have been obvious to try because of the finite number of ways to turn off the vehicle and the number of transmission gears available and also because the improvements would yield predictable results because it would result in an improved system. 
Regarding claim 16, Kleinert teaches the claimed wherein the video feed is presented with at least one rear seat of the vehicle as highlighted over at least one location where the at least one rear seat passenger is determined to be located, wherein the user interface notification also includes a user interface notification warning (paragraphs 28-32 and 35 teaches wherein the camera 40 images the highlighted region of the rear view seats).
Regarding claim 17, Kleinert teaches the claimed wherein it is determined that the ignition of the vehicle is disabled and the video feed is presented with the at least one rear seat of the vehicle as highlighted over at least one location where the at least one rear seat passenger is determined to be located, wherein the user interface notification also includes the user interface notification warning, an audio warning, and a 
Regarding claim 18, Kleinert and Dulin teaches the claimed further including storing a non-detection indication data flag when the presence of the at least one rear seat passenger is not detected within the vehicle (Dulin: paragraph 52: empty state condition), wherein the non-detection indication data flag is a different data flag than the detection indication data flag (Dulin: paragraph 52: empty state condition and occupied condition), wherein presenting the user interface notification includes determining that the rear seats of the vehicle are unoccupied based on retrieval of the non-detection indication data flag (Dulin: paragraph 52 teaches using history database for detection whether the seats are empty or occupied), wherein it is determined that the ignition of the vehicle is disabled and the video feed is presented to include the rear seats of the vehicle, wherein the user interface notification also includes a user interface notification warning, an audio warning, and a dismiss user interface input. (Kleinert: Fig. 4, steps 114 (yes) to 116 (N) to 120 to 122 to 118 to 119 to 122 and paragraphs 33-40 wherein when the ignition is turned off in step 114, a user interface notification takes place and steps 119 and 122 results in the dismissal of the initial user notification in step 119. The user interface determining that the rear seats are unoccupied is done via step 119, wherein (N) results in the confirmation that there are no passengers in the rear seats (see also paragraph 25). The prior motivation as discussed above is incorporated herein. 
Method claims 1, 3 and 5-9 are rejected for the same reasons as discussed above in the system claims 10, 12 and 14-18, respectively.
Medium claim 19 is rejected for the same reasons as discussed above in the system claim 10. Additionally, paragraphs 21-22 teaches a memory and controller for executing a method using the software.



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert et al. (US 2016/0144781) in view of Dulin et al. (2002/0161501) and further in view of Cuddihy et al. (US 2011/0074565).
Regarding claims 2 and 11, while Kleinert and Dulin teaches the claimed as discussed in claim 10 above, fails to explicitly teach the claimed wherein activating the image system occurs when at least one rear door of the vehicle is determined to be opened and closed before an ignition of the vehicle is enabled.
	Cuddihy teaches a video camera system that collects seat occupancy data after a rear door has been opened and closed (Cuddihy: steps 170 (yes), 180 (yes), 200, 210 (no), 220 (yes), 290, figure 5). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Kleinert according to Cuddihy by modifying Kleinert (in the proposed combination with Dulin) to collect data when the rear door has been opened and closed because said incorporation would increase the functionality of the system by always checking for a rear seat passenger when the rear door has been opened and closed, indicating a likely rear seat passenger (Cuddihy: paragraphs 9-12).

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert et al. (US 2016/0144781) in view of Dulin et al. (US 2002/0161501) and further in view of Brown et al. (US 20085/0048886).
Regarding claims 4, 13 and 20, Although Kleinert teaches the ability to deactivate the camera between once the car has been started, fails to explicitly teach, however, Brown teaches the claimed further including deactivating the image system when it is determined that the vehicle is in a state of movement after the vehicle is determined to be stopped for the predetermined period of time (paragraphs 6, 58, 72 and 102 wherein the between a vehicle stopping and moving again, the system checks to see if the vehicle is in a state of movement after the vehicle is stopped for a while in order to deactivate the interior cameras).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Brown into the proposed combination of Kleinert and Dulin such that Kleinert’s camera system also uses the logic for deactivating its rear passenger monitoring camera, because such incorporation allows for the benefit of improving monitoring and safety of individuals connected with the vehicle (Brown: paragraph 61).
As to medium claim 20, paragraphs 21-22 teaches a memory and controller for executing a method using the software.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481